 Case 8:20-cv-00337-JSM-JSS Document 6 Filed 04/30/20 Page 1 of 2 PageID 18



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

JASON A. JENSEN,

      Plaintiff,

v.                                                       Case No: 8:20-cv-337-T-30JSS

BAYCARE MEDICAL GROUP,
CIRCLES OF CARE, MERCY MARIAN
CENTER, ASCENSION ALL SAINTS
HOSPITAL, SPRINGBROOK
HOSPITAL, NORTH TAMPA
BEHAVIORAL HEALTH and VIRGINIA
HOSPITAL CENTER,

      Defendants.


                                           ORDER

      THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Julie S. Sneed (Dkt. 5). The Court notes that neither party

filed written objections to the Report and Recommendation and the time for filing such

objections has elapsed.

      After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED that:
 Case 8:20-cv-00337-JSM-JSS Document 6 Filed 04/30/20 Page 2 of 2 PageID 19



      1.     The Report and Recommendation (Dkt. 5) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             Order for all purposes, including appellate review.

      2.     Plaintiff’s construed Motion for Leave to Proceed in Forma Pauperis (Dkt.

             2) is DENIED without prejudice.

      3.     Plaintiff’s Complaint (Dkt. 1) is DISMISSED without prejudice.

      4.     Plaintiff may file an amended complaint that complies with the Federal

             Rules of Civil Procedure and that remedies the deficiencies discussed in the

             Report and Recommendation within twenty (20) days of the date of this

             Order. Failure to file an amended complaint by this deadline shall result in

             this action being closed without further notice.

      DONE and ORDERED in Tampa, Florida, this 30th day of April, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
